 

Co Se NA DO A Ff WY NY

NO NO NO NHN NH DN KR KO HNO ee eS me
oo nN Dn FP WD NY |§ OF OO fF AD DB nH FP WO NY KH CO

 

 

BROCK & GONZALES, LLP

6701 CENTER DRIVE WEST, SUITE 610
LOS ANGELES, CA 90045

Tel: (310) 294-9595

Fax: (310) 961-3673
D, AARON BROCK, STATE BAR NO. 241919
ab@brockgonzales.com
CHRISTOPHER P. BRANDES, STATE BAR NO. 282801
cb@brockgonzales.com
LINDSAY L. BOWDEN, STATE BAR NO. 318952
Ib@brockgonzales.com

Attorneys for Plaintiff
DANIEL VAN DER WYK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Case No.: 2:19-cv-00244-JAM-AC
og DER WYK, an Judge: Hon. John A. Mendez

Plaintiff, [PROPOSED ORDER GRANTING

vs. ISMISSAL WITH PREJUDICE

WALMART, INC., an Arkansas
Corporation; and
DOES 1-50, inclusive,

Defendants.

 

 

HI

HI

HI

HI

HI

/it

 
<4
<
ON

eclGSn

oC eo NHK OO BR DR NYO

Oo NO NO PPB KN NN DQ RO RO mmm mee ae ies o—ees
aon ND UN FW YN KF Oo OBO ON HR AN BP WH BY K& OC

ORDER
Based on the parties’ Stipulation of Dismissal, it is hereby ORDERED that:
1, All claims in the above-captioned action are dismissed in their entirety
with prejudice; and

2. Each party is to bear its own fees and costs.

IT IS SO ORDERED.

Dated: Marck Z _, 2020 SLAY ind

e Honorable John A. Mendez
United States District Court Judge

 

 

 

2
[PROPOSED] ORDER GRANTING DISMISSAL WITH PREJUDICE

 
